      Case 5:19-cv-00166-C Document 21 Filed 05/18/20                Page 1 of 2 PageID 56



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

 DON WOJTOWICZ,                                   $
 lnstitutional ID No. 02280307                    $
                                                  s
                                     PlaintilT.   $
                                                  s
                                                  $   CIVIL ACTION NO. 5:19-CV-00166-C
                                                  $
 LUBBOCK COLNTY DETENTION                         $
 CENTER,                                          $
                                                  $
                                   Defendant.     $


                ORDER ACCEPTIN G REPORT AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions, and a recommendation

in this case. Plaintiff did not file any objections and the time to do so has passed. The District

Court made an independent examination of the relevant portions ofthe record in this case and

reviewed the Magistrate Judge's Report and Recommendation for plain error. Finding none, the

Court ACCEPTS and ADOPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

         lT IS THEREFORE ORDERED that Plaintifls complaint and all claims alleged therein

are   DISMISSED with prejudice for failure to state a claim.

         This dismissal shall count as a qualifuing dismissal under 28 U.S.C. $$ l915 and l915A

and Adepegbo v. Hammons,      t03 F.3d 383 (5th Cir. t996). Plaintiff is advised that ifhe appeals

this Order, he will be required to pay the appeal fee of $505.00 pursuant to the PLRA, and he

must submit an apptication to proceed in forma pauperis and a 6-month Certificate of Inmate

Trust Account at the same time he files his notice of appeal.
Case 5:19-cv-00166-C Document 21 Filed 05/18/20                 Page 2 of 2 PageID 57



  All reliefnot expressly   granted and any pending motions are denied.

  Judgment shall be entered accordingly.

  SO ORDERED.

  oarcatlay lS,zoz}

                                                    17         44/t'2'*'*
                                         SA        CL]        GS
                                                  Unit   Stalcs District Judg




                                                                   {




                                              2
